                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LUKE J. CARRERO,                                     Case No. 19-cv-06110-HSG
                                   8                     Petitioner,                          ORDER GRANTING EXTENSION OF
                                                                                              TIME TO FILE ANSWER
                                   9              v.
                                                                                              Re: Dkt. No. 8
                                  10     DAVID J. HOLBROOK,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, respondent’s request for an extension of time to answer the

                                  14   Court’s order to show cause is GRANTED. Dkt. No. 8. Respondent shall answer the Court’s

                                  15   order to show cause by March 23, 2020. If petitioner wishes to respond to the answer, he shall do

                                  16   so by filing a traverse within thirty-five (35) days of the date the answer is filed.

                                  17          This order terminates Dkt. No. 8.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 2/24/2020

                                  20                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
